DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 12/18/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, hook plate attached to the striker assembly and the apertures on the latch assembly, as claimed, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 require the following:

    PNG
    media_image1.png
    215
    669
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. 
The claim requires “in response to a laterally load”. However, the claim fails to provide basis of how that is possible. At the instant, “laterally load” can be anything, from a punch on the car to a crash. As described, when there is an accident or crash (lateral load), the 
Also, the claim requires a hook plate having a hooked structure that somehow will engages one of the striker or latch assemblies. The claim fails to provide the location of the hook plate in order to allow the engagement when there is a lateral load from an accident. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3033353 (FR 353) in view of JP 2007253784 (JP 784).

    PNG
    media_image2.png
    659
    709
    media_image2.png
    Greyscale

FR 353 discloses a closure system that comprises a striker assembly (fig 3) and a latch assembly (fig 4). 
FR 353 fails to disclose a hooked structure attached to the latch assembly and configured to engage a loop structure mounted on the striker assembly when the striker assembly is engage with the latch assembly and there is a lateral movement of either one during a collision.
FR 353 discloses a structure, composed of two cylinders (16, 16’), attached to the latch assembly and configured to engage a loop structure (18) mounted on the striker assembly 

    PNG
    media_image3.png
    648
    909
    media_image3.png
    Greyscale

JP 784 teaches that it is well known in the art to provide a structure, as a hook structure (13a), attached to a base plate (13b), that will engage a loop (14) when there is a collision.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the structure that will engage the loop structure described by FR 353 as a hook, as taught by JP 784, in order to grasp the loop structure during a collision.
Also, applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  

.

Allowable Subject Matter
Claim 20 is allowed.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the 112 2nd paragraph rejections, the arguments are not persuasive. As mentioned before, there is no clear disclosure or illustration of how the invention works with the plate attached to the striker assembly. Paragraph 56 just mention the following:

    PNG
    media_image4.png
    135
    642
    media_image4.png
    Greyscale

As seen, the specification does not give anything here; just that is capable. Furthermore, the drawings doesn’t show how it will work. Therefore, the rejection is maintained.
Also, since the applicant is still argues the position, a drawing objection has been made on the record.
As to the prior art rejection, the applicant argues that FR 353 does not disclose that the loop structure will engage the aperture in response to lateral load in a collision.

As to claims 7 and 16, since the applicant argues the position by the previous interpretation by the examiner, the current claims have been rejected.
Since no argument will change the examiners position, applicant can either provide the allowable subject matter and 112 2nd paragraph correction or just file an appeal brief as his next response to allow the Board of Appeals to make a decision on the matter. 
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 16, 2021